Citation Nr: 1219495	
Decision Date: 06/04/12    Archive Date: 06/13/12	

DOCKET NO.  09-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VARO in Waco, Texas, that denied entitlement to the benefit sought.  The case was previously before the Board in May 2010 at which time it was remanded for further development.  The case has been returned to the Board for appellate review.  

The case is once again REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The Veteran was accorded an examination by a VA physician in June 2010.  The claims file was reviewed by the examiner.  The Veteran referred to an incident in 2004 when he was lifting heavy artillery shells while stationed in Korea and developed acute back pain.  He acknowledged not seeking treatment in service, but claimed that he continued to have periodic back pain thereafter.  The examiner stated, following examination, that "without any examinations and X-rays while he was in the service, it would be speculation on the part of the examiner to attribute any current pain to this military service."

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) indicated the phrase "without resort to speculation" should not become a "mantra that short-circuits the careful consideration to which each claimant's case is entitled."  The Court explained the phrase "without resort to speculation" should reflect all notations of knowledge in the medical community at large, and not those of a particular examiner.  Before the Board will rely on an examiner's conclusion that an etiology opinion is speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent following review of the evidence.  

Received at the Board in June 2011 was an e-mail communication from a military academy classmate of the Veteran who served with him in Korea.  The individual recalled that while in Korea the Veteran was placed on "physical profile due to the lower back injuries he sustained...."  The service comrade recalled the Veteran often missing physical training and doing alternate physical activities to mitigate the pain.  The Board notes that a search of the available service treatment and personnel records does not disclose that the Veteran was ever placed on profile status.  

Also received at the Board in late 2011 was a report of an examination of the Veteran by a physician at a private orthopedic clinic.  There is no indication the physician had access to the claims file.  The Veteran reported that he sustained a "work injury occurring in 2004 from lifting heavy artillery shells."  Following examination the impression was displacement of the lumbar disc without myelopathy and sciatica.  The examiner stated "the current back disability is related to the 10\04 work service injury."

The evidence of record includes private medical records showing that the Veteran was first seen post service in February 2008 for a complaint of sudden, severe onset of low back pain that presented every 2 to 3 months and lasted 1 to 2 days in duration.  At that time the Veteran stated his symptoms "had been ongoing now since December 2006."  More recently, the Veteran has reported that the symptoms began following the movement of the artillery shells in 2004.  The Veteran should be asked to clarify this inconsistency.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:  

1.  The Veteran should be contacted and asked to indicate exactly when his back symptoms began.  He is to be asked to explain the discrepancy in his reports of history in which he, at one time, reported symptoms had been ongoing only since December 2006, but on other occasion he indicated they began while in service in 2004.  He should also indicate whether or not he was ever placed on profile status because of back difficulties at any time during his military service.  If so, the Veteran should state when he was profiled, and what medical facility issued that profile. 

2.  An attempt should be made to locate any additional service treatment records and the Veteran's military personnel folder.  It appears the Veteran was released from active duty while assigned to the Headquarters of the U.S. Army Field Artillery Center at Fort Sill, Oklahoma, in 2005 and 2006.  The National Personnel Records Center in St. Louis should provide a statement as to whether there are any additional records that are or are not available for associating with the claims folder.  

3.  Thereafter, the Veteran should be scheduled for an examination by a physician knowledgeable in orthopedics for the purpose of providing an opinion as to the etiology of the Veteran's current low back disability.  The entire claims file, a copy of this remand and access to Virtual VA must be made available to the examiner.  The examiner must identify the date range of any records reviewed on Virtual VA.  The examination report should include a history by the Veteran of his problems with his back during service.  Following review of the relevant medical evidence in the file, clinical evaluation, and any testing deemed necessary, the examiner is to opine, with complete rationale, whether it is at least as likely as not (50 percent or more likely) that any current low back disability is attributable to the Veteran's active service.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  If an opinion with supporting rationale cannot be provided without medically unsound guesses or judgment based upon mere conjecture, the examiner should clearly explain why this is so.  The examiner is to consider the Veteran's reported history of back difficulties, as well as the June 2011 statement from a fellow soldier presented on the appellant's behalf.  

4.  Thereafter, the RO/AMC should readjudicate the claim for entitlement to service connection for a low back disability.  If any benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded the appropriate opportunity to respond thereto.   

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required by the Veteran unless otherwise notified by VA.  However, he is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not providing more specific information and/or by attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



